Title: From George Washington to Mary Ball Washington, 14 August 1755
From: Washington, George
To: Washington, Mary Ball



[Mount Vernon, 14 August 1755]
To Mrs Washingtonnear FrederickgHonourd Madam

If it is in my power to avoid going to the Ohio again, I shall, but if the Command is press’d upon me by the genl voice of the Country, and offerd upon such terms as can’t be objected against, it woud reflect eternal dishonour upon me to refuse it; and that I am sure must, or ought, to give you greater cause of uneasiness than my going in an honourable Comd; for upon no other terms I will accept of it, if I do at all; at present I have no

proposals, or any mention made abt it, only made to me nor have any advice of such an intention except from private hands. I am Dr Mm &c.

Mount Vernon Augt 14th 1755

